Case 1:17-cv-03704-PKC-PK Document 84 Filed 12/14/18 Page 1 of 1 PageID #: 1958




 December 14, 2018

 Via ECF
 Honorable Peggy Kuo
 United States District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Ruane v. Bank of America, N.A., et al., Case No. 17-CV-3704 (PKC) (PK)
        Request for extension of time and longer page limit

 Dear Judge Kuo:

 The undersigned, along with Bromberg Law Office, P.C., represents Plaintiff in this action.
 Please allow this letter to serve as a request on consent
 Defend
                                                                           17, 2018 to
 December 28, 2018                                                               . Counsel for all
 Defendants consent to this request.

 Plaintiff makes this request her first                         opposing her motion to amend reads
 essentially as a brief in support of a 12(b)(6) motion to dismiss, and in fact borrows extensively
 from EW actual brief in support of its 12(b)(6) motion to dismiss. Plaintiff would therefore
 like to be able to                                           .



 Sincerely,
 /s/ Susan Shin
 Susan Shin, Esq.

 CC: All counsel of record (via ECF)
